DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This action is a continuation of 15/825,450, which is currently allowed, and 62/430,504. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/02/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not fairly suggest or teach the limitations of claim 1, specifically that the two events where are determined by an iterative process that depends on a second event, including reducing a current value, increasing and resetting a current value toward a maximum value, and outputting a signal for controlling the light 
The art generally teaches methods that generate a simulated flame, including methods that generate a pseudorandom or random flame, and sensors to direct the flame’s action.  However, the art does not teach an iterative process that depends on a second event, and a second state is detected by the sensors when it occurs.  
Tylicki (2018/0020524) teaches a simulated flame, wherein a random process modulates the flame so that the flame simulates flickering.  Tylicki also teaches a sensor which detects a first event and second event, and illuminating a different pattern based on this sensing, but this is not done in response an iterative process that depends on a second event, but instead external conditions.
Yao teaches a simulated flame including a sensor which changes the mode of operation of the flame based on the sensor.   However, Yao does not teach that this is not done in response to an iterative process that depends on a second event, but instead external conditions.
Cullimore teaches a simulated flame with a sensor which controls the flame based on incoming wind patterns.  Cullimore furthermore teaches controlling the flame based on a randomly generated event to simulate a flickering flame, based on the sensor’s readings.  However, the sensor is not outputting data read out by an iterative process that depends on a second event, but instead environmental conditions.
Claims 13 is allowed for the same reasons as discussed above.  Claims 2-12 and 14-19 depend upon claims 1 and 13, and are therefore also allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TARDIF whose telephone number is (571)270-7810.  The examiner can normally be reached on M-F 9:30-6:30.  If the examiner cannot be reached by telephone, he can be reached through the following email address: david.tardif@uspto.gov
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




DAVID TARDIF
Examiner
Art Unit 2876


/DAVID TARDIF/
Examiner, Art Unit 2876
david.tardif@uspto.gov




/MICHAEL G LEE/Supervisory Patent Examiner, Art Unit 2876